Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on July 21, 2021 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on June 15, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least KR 10 1 199 267 B1 as an alleged inventive step “Y”-type reference against at least some of the Applicants’ claims in the Written Opinion associated w/ PCT/KR2018/006337 (i. e. the Applicants’ parent application).  While it is not entirely clear what the international examiner’s line of reasoning was that led him/her to conclude that the Applicants’ claims are obvious from KR 10 1 199 267 B1 (in as much the Written Opinion is in the Korean language), the U. S. examiner would like to point out that the Applicants’ independent claim 1 is further limited to the use of a reducing agent that contains glycerin and ethylene glycol in a molar ratio that ranges from 55 to 80 : 20 to 45 and also that the Applicants’ independent claim 1 is also limited to the injection of additional reducing agent into the exhaust gas at a temperature that may range from a temperature that is higher than 450 oC but is 550 oC or less – and at least these features present in the Applicants’ independent claim 1 are not taught or suggested in this KR 10 1 199 267 B1 reference (or any of the other art of record).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims over the teachings provided in this KR 10 1 199 267 B1.
The search of the U. S. examiner produced TW 2004 003 218 A (which seems to mention the presence of nitrogen dioxide in an olefin stream (please note at least the 3rd page in the associated English translation of this TW 2004 003 218 A)).  However, this TW 2004 003 218 A does not describe the removal of this nitrogen dioxide.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims based on the teachings provided in this TW 2004 003 218 A1 reference.  The search of the U. S. examiner also produced WO 2007 142 496 A1 which generically mentions the use of glycerin as a reducing agent for nitrogen dioxide (please note that the “Organic Chemistry” abstract associated w/ this WO 2007 142 496 A1).  However, the Applicants’ independent claim 1 is also further limited to the use of a reducing agent that contains glycerin and ethylene glycol in a molar ratio that ranges from 55 to 80 : 20 to 45 and also that the Applicants’ independent claim 1 is also limited to the injection of additional reducing agent into the exhaust gas at a temperature that may range from a temperature that is higher than 450 oC but is 550 oC or less – and at least these features present in the Applicants’ independent claim 1 are not taught or suggested in this WO 2007 142 496 A1 reference (or any of the other art of record).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims over the teachings provided in this WO 2007 142 496 A1 reference.
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
RU 2 709 811 C1; KR 2012 0 092 744 A; KR 10 1 199 267 B1; US 2011/0085955 A1; U. S. Pat. 6,495,108 B1 and also U. S. Pat. 5,547,650.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736